Case 1:13-cr-00222-TWP-DML Document 114 Filed 08/04/20 Page 1 of 6 PageID #: 390




                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF INDIANA
                                        INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                                      )
                                                                )
                                    Plaintiff,                  )
                                                                )
                               v.                               )     Case No. 1:13-cr-00222-TWP-DML
                                                                )
 MARCUS TRICE,                                                  )
                                                                )
                                    Defendant.                  )

               ENTRY DENYING MOTION FOR COMPASSIONATE RELEASE

          This matter is before the Court on Defendant Marcus Trice's ("Mr. Trice") pro se Motion

 for Sentence Reduction Pursuant to 18 U.S.C. § 3582(c)(1)(A) (Compassionate Release) (Dkt.

 113). Mr. Trice seeks to be released on September 2, 2020, and to be allowed to spend what would

 have been the last 90 days of his sentence in a halfway house or on home confinement. Id. Because

 Mr. Trice has not shown extraordinary and compelling reasons for a sentence reduction, his Motion

 must be denied.

                                                 I.   BACKGROUND

          On January 17, 2020, the Court revoked Mr. Trice's supervised released and sentenced

 him to 15 months' imprisonment. (Dkts. 91, 95, 97.) 1 Judgment was entered on January 22, 2020.

 (Dkt. 97.)

          On July 10, 2020, Mr. Trice filed a pro se motion that the Court construed as a motion for

 compassionate release under 18 U.S.C. § 3582(c)(1)(A). (Dkt. 111.) The Court concluded that

 the motion did not, on its face, show that Mr. Trice was entitled to compassionate release and



 1
   Mr. Trice was afforded a hearing before the Magistrate Judge in which he admitted to several violations of supervised
 release, the most serious of which was escape from the residential reentry center. (See Dkt. 91.) The Court adopted
 the Magistrate Judge's Report and Recommendation of 15 months' imprisonment. (See Dkt. 97.)
Case 1:13-cr-00222-TWP-DML Document 114 Filed 08/04/20 Page 2 of 6 PageID #: 391




 denied the motion without prejudice. (Dkt. 112.) The Court informed Mr. Trice that he could file

 a renewed motion by completing and returning the Court's form for a compassionate release

 motion. Id. On July 27, 2020, Mr. Trice submitted a renewed motion by completing and returning

 the Court's compassionate release motion form. (Dkt. 113.) That motion is presently before the

 Court. 2

                                                 II. DISCUSSION

            Mr. Trice is 33 years old. He is presently incarcerated at the Federal Correctional

 Institution in Terre Haute, Indiana. In his renewed motion, he asks that the Court allow him to

 serve the final 90 days of his sentence at a halfway house or on home confinement. (Dkt. 113 at

 4.) Mr. Trice explains that he has been incident-free during his 8 months of incarceration and that

 he has completed several programs. Id. He states that his mother has declining health conditions

 and is at risk of being placed in a nursing home because she cannot take care of herself. Id. He

 proposes to go live with his mother so that he can be her caretaker. Id. at 5.

            18 U.S.C. § 3582(c) provides in relevant part:

            [T]he court, upon motion of the Director of the Bureau of Prisons, or upon motion
            of the defendant after the defendant has fully exhausted all administrative rights to
            appeal a failure of the Bureau of Prisons to bring a motion on the defendant's behalf
            or the lapse of 30 days from the receipt of such a request by the warden of the
            defendant's facility,[3] whichever is earlier, may reduce the term of imprisonment
            (and may impose a term of probation or supervised release with or without
            conditions that does not exceed the unserved portion of the original term of
            imprisonment), after considering the factors set forth in section 3553(a) to the
            extent that they are applicable, if it finds that—

                   (i) extraordinary and compelling reasons warrant such a reduction . . . and



 2
   The Court concludes that it does not require a response brief from the United States to decide the issues presented
 by Mr. Trice's motion.
 3
  In his renewed motion, Mr. Trice admits that he has not submitted a request for sentence reduction to the warden of
 his facility. (Dkt. 113 at 3.) Because, however, the face of his motion shows that he is not entitled to relief, the Court
 proceeds to the merits.

                                                             2
Case 1:13-cr-00222-TWP-DML Document 114 Filed 08/04/20 Page 3 of 6 PageID #: 392




         that such a reduction is consistent with applicable policy statements issued by the
         Sentencing Commission . . . .

 18 U.S.C. § 3582(c)(1)(A).

         Congress directed the Sentencing Commission to "describe what should be considered

 extraordinary and compelling reasons for sentence reduction, including the criteria to be applied

 and a list of specific examples." 28 U.S.C. § 994(t). It directed that "[r]ehabilitation of the

 defendant alone shall not be considered an extraordinary and compelling reason." Id. In response

 to this directive, the Sentencing Commission promulgated a policy statement regarding

 compassionate release under § 3582(c), contained in United States Sentencing Guidelines

 ("U.S.S.G.") § 1B1.13 and the accompanying Application Notes. While that particular policy

 statement has not yet been updated to reflect that defendants (and not just the Bureau of Prisons

 ("BOP")) may move for compassionate release, 4 courts have universally turned to U.S.S.G. §

 1B1.13 to provide guidance on the "extraordinary and compelling reasons" that may warrant a

 sentence reduction. E.g., United States v. Casey, 2019 WL 1987311, at *1 (W.D. Va. 2019);

 United States v. Gutierrez, 2019 WL 1472320, at *2 (D.N.M. 2019); United States v. Overcash,

 2019 WL 1472104, at *2-3 (W.D.N.C. 2019). There is no reason to believe, moreover, that the

 identity of the movant (either the defendant or the BOP) should have any impact on the factors the

 court should consider.

         As provided in § 1B1.13, consistent with the statutory directive in § 3582(c)(1)(A), the

 compassionate release analysis requires several findings. First, the Court must address whether

 "[e]xtraordinary and compelling reasons warrant the reduction" and whether the reduction is


 4
   Until December 21, 2018, only the BOP could bring a motion for sentence reduction under § 3582(c)(1)(A). The
 First Step Act of 2018, which became effective on December 21, 2018, amended § 3582(c)(1)(A) to allow defendants
 to bring such motions directly, after exhausting administrative remedies. See 132 Stat. at 5239 (First Step Act §
 603(b)).


                                                        3
Case 1:13-cr-00222-TWP-DML Document 114 Filed 08/04/20 Page 4 of 6 PageID #: 393




 otherwise "consistent with this policy statement." U.S.S.G. § 1B1.13(1)(A), (3). Second, the Court

 must determine whether Mr. Trice is "a danger to the safety of any other person or to the

 community, as provided in 18 U.S.C. § 3142(g)." U.S.S.G. § 1B1.13(2). Finally, the Court must

 consider the § 3553(a) factors, "to the extent they are applicable." U.S.S.G. § 1B1.13.

          Subsections (A)-(C) of Application Note 1 to § 1B1.13 identify three specific "reasons"

 that qualify as "extraordinary and compelling": (A) terminal illness diagnoses or serious conditions

 from which a defendant is unlikely to recover and which "substantially diminish[]" the defendant's

 capacity for self-care in prison; (B) aging-related health decline where a defendant is over 65 years

 old and has served at least ten years or 75% of his sentence, whichever is less; or (C) certain family

 circumstances (the death or incapacitation of the caregiver of the defendant's minor child or the

 incapacitation of the defendant's spouse or registered partner when the defendant would be the

 only available caregiver for the spouse or registered partner). U.S.S.G. § 1B1.13, Application

 Note 1(A)–(C). Subsection (D) adds a catchall provision for "extraordinary and compelling

 reason[s] other than, or in combination with, the reasons described in subdivisions (A) through

 (C)." 5 Id., Application Note 1(D).



 5
    The catchall provision provides, "As determined by the Director of the Bureau of Prisons, there exists in the
 defendant's case an extraordinary and compelling reason other than, or in combination with, the reasons described in
 subdivisions (A) through (C)." U.S.S.G. § 1B1.13, Application Note 1(D). This policy statement has not been amended
 since the passage of the First Step Act to reflect the fact that defendants can now file motions directly in district court.
 "Accordingly, a majority of district courts have concluded that the 'old policy statement provides helpful guidance,
 [but] ... does not constrain [a court's] independent assessment of whether 'extraordinary and compelling reasons'
 warrant a sentence reduction under § 3[58]2(c)(1)(A).'" United States v. Rodriguez, __ F.Supp.3d __, 2020 WL
 1627331, at *4 (E.D. Penn. 2020) (quoting United States v. Beck, 425 F.Supp.3d 573, 579 (M.D.N.C. 2019))
 (collecting cases). Such courts conclude that they have the "discretion to assess whether [a defendant] presents
 'extraordinary and compelling reasons' for his release outside of those listed in the non-exclusive criteria of subsections
 (A)-(C) of the old policy statement." Id. at *6; see also United States v. McCarthy, No. 3:17-CR-0230 (JCH), 2020
 WL 1698732, at *4 n.5 (D. Conn. Apr. 8, 2020). Other courts have held that they must follow the policy statement as
 it stands and, thus, that the Director of the BOP is the ultimate arbiter of what counts as "extraordinary and compelling"
 under the catchall provision. See, e.g., United States v. Lynn, 2019 WL 3805349, at *2–4 (S.D. Ala. Aug. 13, 2019).
 The Court need not resolve that debate, though, because Mr. Trice's motion is due to be denied even if the Court
 assumes that the policy statement is not binding and that it has the discretion to determine what constitutes an
 "extraordinary and compelling reason" for a sentence reduction.

                                                              4
Case 1:13-cr-00222-TWP-DML Document 114 Filed 08/04/20 Page 5 of 6 PageID #: 394




        Mr. Trice does not suggest that Subsections (A)-(C) of Application Note 1 to § 1B1.13

 apply to him. Thus, the question is whether the catchall provision for extraordinary and compelling

 reasons applies in this case.

        The Court concludes that it does not. Mr. Trice has not claimed, let alone submitted

 evidence demonstrating, that he is the only person who is available to care for his mother. Notably,

 his Presentence Investigation Report ("PSR") indicates that he has one brother and one maternal

 step-sister. (Dkt. 30 at 14.) At the time the PSR was prepared in 2015, Mr. Trice's brother was

 living at home with Mr. Trice's mother. Id. at 15. In addition, even though Mr. Trice's parents

 had divorced, at the time the PSR was prepared, Mr. Trice's mother was still living with Mr. Trice's

 father. Id. Regardless, many inmates have aging and sick parents whom they might like to support.

 As a result, multiple courts have held that the desire to care for an elderly parent is not an

 extraordinary and compelling reason warranting a sentence reduction. See United States v.

 Crandle, 2020 WL 2188865, at *3 & n.27 (M.D. La. May 6, 2020) (collecting cases); United States

 v. Ingram, 2019 WL 3162305, at *2 (S.D. Ohio July 16, 2019) ("Many, if not all inmates, have

 aging and sick parents. Such circumstance is not extraordinary."). While the Court empathizes

 with Mr. Trice's desire to care for his ailing mother, it does not represent an extraordinary and

 compelling reason warranting release.

        Mr. Trice is also to be commended for remaining incident-free and completing multiple

 programs during his incarceration. But rehabilitation alone cannot be an extraordinary and

 compelling reason warranting a sentence reduction. See 28 U.S.C. § 994(t).

        Given the Court's determination that Mr. Trice has not shown extraordinary and compelling

 reasons to justify his release, it does not need to decide whether he poses a danger to the community

 or whether the § 3553(a) factors weigh in favor of his release.



                                                  5
Case 1:13-cr-00222-TWP-DML Document 114 Filed 08/04/20 Page 6 of 6 PageID #: 395




                                     III. CONCLUSION

        For the reasons stated above, Mr. Trice's Motion for Compassionate Release, (Dkt. [113]),

 is DENIED.

        SO ORDERED.

 Date: 8/4/2020


 DISTRIBUTION:

 Marcus Trice, #12052-028
 FCI Terre Haute
 Federal Correctional Institution
 P.O. Box 33
 Terre Haute, Indiana 47808




                                                6
